Exhibit 10.55

 

MARK MCDONALD EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (the “Agreement”) is entered into on October 19, 2004
(“the Effective Date”), by and between Metroplex Control Systems, Inc., a Texas
corporation (the “Corporation~”), and Mr. Mark McDonald, an individual residing
at 24410 Middle Fork, San Antonio, Texas 78258 (the “Executive”) under the
following terms and conditions:

 

RECITALS:

 

WHEREAS, the Executive and the Corporation are currently operating under an
at-will employment arrangement (the “Former Arrangement”) pursuant to which the
Executive was entitled to certain compensation and benefits; and

 

WHEREAS, the execution and delivery of this Agreement, as a new contract to
completely supersede the Former Arrangement, is an inducement and a condition to
the consummation by William Blair Mezzanine Capital Fund III, L.P.  (the
“Investor”), of that certain Loan Agreement, dated as of the Effective Date, by
and among the Investor, ISI Detention Contracting Group, Inc., a Delaware
Corporation (“ISI Delaware”) the ultimate parent corporation of the Corporation
and all the shareholders of ISI Delaware, which provides for the completion of a
loan to ISI Delaware and the delivery to the Investor of Warrants for capital
stock in ISI Delaware; and

 

WHEREAS, the Corporation desires to continue to employ the Executive in the
capacity hereinafter stated, and the Executive desires to continue in the employ
of the Corporation in such capacity for the period and on the terms and
conditions set forth herein.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth below, it is hereby covenanted and agreed by the Corporation and the
Executive as follows:

 

1.               Employment Period. The Corporation hereby agrees to continue to
employ the Executive as its President, and in such capacity, the Executive
agrees to provide services to the Corporation for the period beginning on the
Effective Date and ending on the fifth anniversary of the Effective Date (the
“Employment Period”).  The Employment Period shill automatically renew until the
sixth anniversary of the Effective Date, unless the Corporation or the Executive
gives written notice to the contrary to the Executive or the Corporation,
respectively, at least sixty (60) days prior to the fifth anniversary of the
Effective Date.

 

2.               Performance of Duties.

 

(a)           The Executive agrees that during the Employment Period, while he
is employed by the Corporation, he shall devote his full time, energies and
talents exclusively to serving in the capacity of President of the Corporation
in the best interests of the Corporation, and to perform the duties assigned to
him by the Board of Directors of the Corporation (the “Board”) faithfully,
efficiently and in a professional manner.

 

(b)           Subject to Section 2(c) below, the Executive shall not, without
prior written consent from the Board:

 

(i)    serve as, be a consultant to or employee, officer, manager, agent, or
director of, any corporation, partnership or other entity other than the
Corporation (other than civic, charitable, or other public service
organizations) if, as determined at the reasonable discretion

 

--------------------------------------------------------------------------------


 

of the Board, such service, employment, or position would have a material
adverse effect upon the ability of the Executive to perform his duties
hereunder; or

 

(ii)          have more than a five percent (5%) ownership interest in any
enterprise other than the Corporation if such ownership interest would have a
material adverse effect upon the ability of the Executive to perform his duties
hereunder.

 

3.               Compensation Subject to the terms and conditions of this
Employment Agreement, during the Employment Period, while he is employed by the
Corporation, the Executive shall be compensated by the Corporation for his
services as follows:

 

(a)                                  The Executive shall receive, for each
consecutive twelve (12) month period beginning on the Effective Date and each
anniversary thereof, a rate of salary that is not less than $125,000.00 per year
(“Annual Salary”).

 

(b)                                 The Executive shall be eligible to receive
incentive compensation payments as follows:

 

As an Annual Bonus, in addition to the Annual Salary described above, the
Executive shall be paid, on or before March 15 of each year the sum of Five
Percent (5%) of the Total Gross Margin of Metroplex Control Systems Detention,
that exceeds $1,500,000.00, for the period of January through December of the
preceding year (less any advances paid to Executive upon said Annual Bonus).

 

(c)                                  In addition to other amounts set forth
herein, the Corporation shall pay to Executive a gross advance on his Annual
Bonus of $19,000.00, to be paid in approximately equal amounts in each pay
period subject to normal tax withholding.

 

(d)                                 During the Employment Period the Executive’s
rate of Annual Salary and amount of Annual Bonus shall be reviewed by the Board
on or before each anniversary of the Commencement Date to determine whether an
increase in the Executive’s compensation is appropriate. In addition to the
annual review by the Board set forth herein, the Executive’s rate of Annual
Salary shall be annually adjusted to be with equivalent executive positions
within the Corporation.

 

(e)                                  The Executive shall be a participant in
executive benefit plans maintained by the Corporation on substantially the same
terms and conditions as other senior executives of the Corporation.  Said
benefit plan shall, at a minimum, include full payment by the Corporation of all
health/medical care insurance coverage for the Executive and all of Executive’s
dependents, including his wife and children. The Corporation, shall, to the
extent permitted by law, create a medical savings plan, permitting the Executive
to deduct from income up to the maximum amount permitted annually, all of which
sum is to be applied to the payment of medical expenses, and any unused portion
shall annually be rolled forward for use the following year.

 

(f)                                    The Executive shall be reimbursed by the
Corporation for all reasonable business, promotional, travel and entertainment
expenses incurred or paid by the Executive during the Employment Period in the
performance of his services under this Employment Agreement: (i) provided that
such

 

--------------------------------------------------------------------------------


 

expenses constitute business deductions from taxable income for the Corporation
and are excludable from taxable income to the Executive under the governing laws
and regu1atiot~ of the Internal Revenue Code; and (ii) to the extent that such
expenses do not exceed the amounts allocable for such expenses in budgets that
are approved from time to time by the Corporation In order that the Corporation
reimburses the Executive for such allowable expenses, the Executive shall
furnish to the Corporation, in a timely fashion, the appropriate documentation
required by the Internal Revenue Code in connection with such expenses and shall
furnish such other documentation and accounting as the Corporation may from time
to time reasonably request. As used herein the term “Internal Revenue Code”
shall mean Internal Revenue Code of 1986, as now or hereafter amended, and the
regulations and revenue rulings and procedures issued pursuant thereto from time
to time.

 

(g)                                 The Corporation shall, at its sole cost and
expense for both hardware and usage, provide the Executive and his spouse with
cell phones.

 

(h)                                 Notwithstanding anything to the contrary
contained herein, any vote or consent of the Board required or permitted
hereunder shall exclude any vote by the Executive in his capacity as a member of
the Board.

 

4.               Restrictive Covenants. The Executive acknowledges and agrees
that:

 

(a)                                  the Executive has a major responsibility
for the operation, development, and growth of the Corporation’s business;

 

(b)                                 the Executive’s work for the Corporation has
brought him and will continue to bring him into close contact with confidential
information of the Corporation and its customers; and

 

(c)                                  the agreements and covenants contained in
this Paragraph 4 are essential to protect the business interests of the
Corporation and that the Corporation will not enter into this Agreement but for
such agreements and covenants. Accordingly, the Executive covenants and agrees
to the following:

 

(1)   Confidential Information. Except as may be required by the lawful order of
a court or agency of competent jurisdiction, the Executive agrees to keep secret
and confidential, both during the Employment Period and indefinitely after the
Executive’s employment with the Corporation terminates for any reason or no
reason, all nonpublic information concerning the Corporation and its affiliates
that was acquired by, or disclosed to, the Executive during the course of his
employment by fir Corporation or any of its subsidiaries or affiliates,
including information relating to customers (including, without limitation,
credit history, repayment history, financial information and financial
statements), costs, and operations, financial data aid plans, whether past,
current or planned and not to disclose the same, either directly or indirectly,
to any other person, firm or business entity, or to use it in any way; provided,
however, that the provisions of this Subparagraph 4(c)(i) shall not apply to
information that: (A) was, is now, or becomes generally available to the public
(but not as a result of a breach of any duty of confidentiality by which the
Executive is bound);

--------------------------------------------------------------------------------


 

(B) was disclosed to the Executive by a third party not subject to any duty of
confidentiality to the Corporation prior to its disclosure to the Executive; or
(C) is disclosed by the Executive in the ordinary course of the Corporations
business as a proper part of his employment in connection with communications
with customers, vendors and other proper parties, provided that it is for a
proper business purpose solely for the benefit of the Corporation The Executive
farther agrees that he shall not make any statement or disclosure that (1) would
be prohibited by applicable Federal or state laws, or (2) is intended to be
detrimental to the Corporation or any of its subsidiaries or affiliates.

 

(ii)          Non-Competition.

 

(A)      The Executive agrees that for the period commencing on the Effective
Date and ending on the second anniversary of the date on which the Executive’s
employment with the Corporation is terminated for any reason or no reason (the
“Non-Competition Period”), the Executive shall not directly or indirectly, alone
or as a partner, officer, director, manager, employee, consultant, agent,
independent contractor, member or stockholder of any person or entity
(“Person”), engage in any business activity in North America that is directly or
indirectly in competition with the Business of the Corporation or which is
directly or indirectly detrimental to the Business or business plans of the
Corporation or its subsidiaries or affiliates; provided, however, that the
record or beneficial ownership by the Executive of Five Percent (5%) or less of
the outstanding publicly traded capital stock of any company for investment
purposes shall not be deemed to be in violation of this Subparagraph4(c)(ii) so
long as the Executive is not an officer, director, manager, employee or
consultant of such Person. The “Business” of the Corporation shall mean the
actual or intended business of the Corporation and its subsidiaries and
affiliates during the Employment Period and as of the date the Executive leaves
the employment of the Corporation for any reason or no reason As of the date
hereof~ the Business of the Corporation is providing design, engineering,
procurement, installation, maintenance and related goods and services to:
(x) the detention facilities construction and renovation industry; (y) the
industrial/commercial controls and fire and security alarm industry; and (z) the
access control and security observation industry, and other related businesses.
The Executive further agrees that during the Non-Competition Period, he shall
not in any capacity, either separately or in association with others: (1) employ
or solicit for employment or endeavor in any way to entice away from employment
with the Corporation or its affiliates (a) any current employee of the
Corporation or its affiliates or (b) any Person who was employed by the
Corporation or its affiliates in any preceding twelve (12) month period;
(2) solicit, induce or influence any supplier, customer, agent, consultant or
other Person that has a business relationship with the Corporation to
discontinue, reduce or modify such relationship with the

 

--------------------------------------------------------------------------------


 

Corporation nor (3) solicit or enter into negotiations with any of the
Corporation’s identified potential acquisition candidates.

 

(B)        The Employee understands that the foregoing restrictions may limit
his ability to engage in a business similar to the Corporation’s Business for
the duration of the Non-Competition Period, but acknowledges that he will
receive sufficiently high remuneration and other benefits to justify such
restriction as an employee of the Corporation pursuant to this Agreement.

 

(iii)  Remedies.  If the Executive breaches, or threatens to commit a breach of
any of the provisions contained in Subparagraphs 4(c)(i) and 4(c)(ii) (the
“Restrictive Covenants”), the Corporation shall have the following rights and
remedies, each of which shall be enforceable, and each of which is in addition
to, and not in lieu of, any other rights and remedies available to the
Corporation at law or in equity.

 

(A)            The Executive shall account for and pay over to the Corporation
all compensation, profits, and other benefits which inure to the Executive’s
benefit which are derived or received by the Executive or any person or business
entity controlled by the Executive, resulting from any action or transactions
constituting a breach of any of the Restrictive Covenants.

 

(B)            Notwithstanding the provisions of Subparagraph
4(c)(iii) (A) above, the Executive acknowledges and agrees that in the event of
a violation or threatened violation of any of the Restrictive Covenants, the
Corporation shall have no adequate remedy at law and shall therefore be entitled
to enforce each such provision by temporary or permanent injunction or mandatory
relief obtained in any court of competent jurisdiction without the necessity of
proving damages, posting any bond or other security, and without prejudice to
any other rights and remedies that may be available at law or in equity, and the
Corporation shall also be entitled to recover its attorneys’ fees and costs
incurred to enforce any of the Restrictive Covenants from the Executive.

 

(C)            Notwithstanding any other provisions hereof, Executive
irrevocably acknowledges the standing and right of 1Sf Delaware to enforce the
Restrictive Covenants, and Executive intentionally and knowingly waives and
relinquishes any and all right to object to any action by ISI Delaware to
enforce the Restrictive Covenants set forth herein.

 

(iv)  Severability.  If any of the Restrictive Covenants, or any part thereof,
are held to be invalid or unenforceable, the same shall not affect the remainder
of the covenant or covenants, which shall be given full effect, without regard
to the invalid or unenforceable portions. Without limiting the generality of the
foregoing, if any

 

--------------------------------------------------------------------------------


 

of the Restrictive Covenants, or any part thereof, are held to be unenforceable
because of the duration of such provision or the area covered thereby, the
parties hereto agree that the court making such determination shall have the
power to reduce the duration and/or area of such provision and, in its reduced
form, such provision shall then be enforceable.

 

(v)   Proprietary Rights.  The Executive acknowledges and agrees that all
know-how, documents, reports, plans, proposals, marketing and sales plans,
client lists, client files, and any materials made by the Executive or by the
Corporation are the property of the Corporation and shall not be used by the
Executive in any way adverse to the Corporation’s interests. The Executive shall
not deliver, reproduce, or in any way allow such documents or things to be
delivered or used by any third party without specific direction or consent of
the Board.  The Executive hereby assigns to the Corporation any rights that he
may have in any such trade secret or proprietary information.

 

5.     Termination and Compensation Due Upon Termination.  Except as otherwise
provided under the executive benefit plans (as in effect on the date hereof)
maintained by the Corporation in which the Executive participates in accordance
with Subparagraph 3(c), the Executive’s right to compensation for periods after
the date the Executive’s employment with the Corporation terminates shall be
determined in accordance with the following:

 

(a)   Termination Without Cause. In the event the Corporation terminates the
Executive’s employment under this Agreement without Cause, the Corporation shall
pay the Executive any compensation and benefits the Corporation owes to the
Executive through the effective date of termination. Additionally, the Executive
shall:

 

(i)    receive payment of his salary (as of the date of termination) in
accordance with the provisions of Subparagraph 3(a) for twelve (12) months; and

 

(ii)   receive payment of any incentive compensation payments that otherwise
would have been payable to the Executive under Subparagraph 3(b) through the
effective date of termination.

 

(iii)  without further action of the Corporation, be conclusively deemed to have
received an automatic, complete and final release, from any duty or obligation
to comply with the Restrictive Covenants in Subparagraph 4(c)(ii) above,
immediately after the due date of the final payment of salary pursuant to
Subparagraph 5(a)(i); provided, however, the Corporation may elect to continue
such Restrictive Covenants and shall have the right to enforce same upon payment
to the Company of additional severance payments including salary prorated over
the extension period.

 

(b)   Voluntary Resignation.  The Executive may terminate his employment with
the Corporation, and any other entity owned or controlled in whole or in part by
ISI Delaware, for any reason (or no reason at all) at any time by giving the
Corporation ninety (90) days prior written notice of voluntary resignation;
provided, however, that the Corporation may decide that the Executive’s
voluntary resignation be effective immediately upon notice of such resignation.
The Corporation shall have no obligation to make

 

--------------------------------------------------------------------------------


 

payments to the Executive in accordance with the provisions of Paragraph 3 for
periods after the date on which the Executive’s employment with the Corporation
terminates due to the Executive’s voluntary resignation. The Restrictive
Covenants shall continue in effect after such voluntary resignation.

 

However, for purposes of this Paragraph 5, if the Executive resigns following
the occurrence of one of the following events, the Executive shall be deemed to
be terminated without Cause in accordance with Subparagraph 5(a) above:

 

(i)    the Executive’s duties are materially reduced from those described in
Paragraph 2 above;

 

(ii)   the relocation of the Executive’s office outside Bexar County, Texas
without the Executive’s consent; or

 

(iii)  a material breach of any of the provisions of Paragraph 3.

 

(c)   Termination for Cause. The Corporation shall have no obligation to make
payments to the Executive in accordance with the provisions of Paragraph 3 or
otherwise for periods after the Executive’s employment with the Corporation is
terminated on account of the Executive’s discharge for Cause. For purposes of
this Paragraph 5, the Executive shall be considered terminated for “Cause” if he
is discharged by the Corporation on account of the occurrence of one or more of
the following events:

 

(i)    the Executive becomes habitually addicted to drugs or alcohol;

 

(ii)   the Executive discloses confidential information in violation of
Subparagraph 4(c)(i) or engages in any action in violation of Subparagraph
4(c)(ii);

 

(iii)  the Corporation is directed by regulatory or governmental authorities to
terminate the employment of the Executive or the Executive engages in activities
that cause actions to be taken by regulatory or governmental authorities that
have a material adverse effect on the Corporation;

 

(iv)      the Executive is indicted of a felony crime (other than a felony
resulting from a minor traffic violation);

 

(v)         the Executive flagrantly disregards his duties under this Employment
Agreement after (A) written notice has been given to the Executive by the Board
that it views the Executive to be flagrantly disregarding his duties under this
Agreement and (B) the Executive has been given a period of ten (10) days after
such notice to cure such misconduct. However, no notice or cure period shall be
required if Executive’s disregard of his duties has materially and adversely
affected the Corporation, or is illegal

 

(vi)      any event of egregious misconduct involving serious moral turpitude to
the extent that, in the reasonable judgment of the Board, the Executive’s
credibility and reputation no longer conform to the standard of the
Corporation’s executives; or

 

--------------------------------------------------------------------------------


 

(vii) the Executive commits an act of fraud against the Corporation~ violates a
duty of loyalty to the Corporation, or violates Subparagraph 2(a).

 

(d)   Disability. The Corporation shall have no obligation to make payments to
the Executive in accordance with the provisions of Paragraph 3 for periods after
the date of the Executive’s employment with the Corporation terminates on
account of disability, except payments due and owing through the effective date
of termination. For purposes of this Subparagraph 5(d), determination of whether
the Executive is disabled shall be determined in accordance with the
Corporation’s long term disability plan (if any) and applicable law.

 

(e)   Death. The Corporation shall have no obligation to make payments to the
Executive in accordance with the provisions of Paragraph 3 for periods after the
date of the Executive’s death, except payments due and owing as of such date.

 

(f)    Termination. A majority of the Board, including the Investor Designee (as
defined in the Purchase Agreement), shall vote or consent with respect to any
decision to terminate the Executive for any reason or no reason.

 

6.     Successors. This Agreement shall be binding on, and inure to the benefit
of, the Corporation and its successors and assigns and any Person acquiring,
whether by merger, consolidation, purchase of all or substantially all of the
Corporation’s assets and business, or otherwise without further action by the
Executive; provided however, that Executive hereby agrees to execute an
acknowledgement of assignment if requested to do so by the successor, assign or
acquiring person.

 

7.     Nonalienation. The interests of the Executive under this Agreement are
not subject to the claims of his creditors, other than the Corporation, and may
not otherwise be voluntarily or involuntarily assigned, alienated or encumbered
except for any benefits hereunder that inure to the Executive’s estate upon his
death.

 

8.     Waiver of Breach The waiver by either the Corporation or the Executive of
a breach of any provision of this Agreement shall not operate as, or be deemed a
waiver of, any subsequent breach by either the Corporation or the Executive.

 

9.     Notice. Any notice to be given hereunder by a party hereto shall be in
writing and shall be deemed to have been given when received or, when deposited
in the U.S. mail, certified or registered mail, postage prepaid:

 

(a)   If to the Executive, at the address set forth in the preamble. hereto
immediately following the Executive’s name.

 

(b)   If to the Corporation, to it at:

 

Metroplex Control Systems, Inc.
Attention: Sam Youngblood
12903 Delivery Drive
San Antonio, Texas 78247
Tel: (210) 495-5245

 

10.   Amendment. This Agreement may be amended or canceled by mutual agreement
of the parties in writing without the consent of any other Person and no Person,
other than the parties hereto (and the Executive’s estate upon his death), shall
have any rights under or interest

 

--------------------------------------------------------------------------------


 

in this Agreement or the subject matter hereof The parties hereby agree that no
oral conversations shall be deemed to be a modification of this Agreement and
neither party shall assert the same.

 

11.   Entire Agreement.  This Agreement contains the entire understanding of the
parties hereto with respect to the subject matter contained herein and
supersedes all prior agreements and understandings, oral and written, with
respect thereto, including, but not limited to, the Former Arrangement.

 

12.   Applicable Law.  The provisions of this Agreement shall be construed in
accordance with the laws of the State of Texas.

 

13.   WAIVER OF JURY TRIAL. THE EXECUTIVE AND THE CORPORATION EXPRESSLY WAIVE
ANY RIGHT EITHER MAY HAVE TO A JURY TRIAL CONCERNING ANY CIVIL ACTION THAT
MAY ARISE FROM THIS AGREEMENT, OR THE RELATIONSHIP OF THE PARTIES HERETO.

 

14.   Termination. All of the provisions of this Agreement shall terminate after
the expiration of the Employment Period, except that Subparagraph 4(c)(i) shall
survive indefinitely and Subparagraph 4(c)(ii) shall terminate upon the
expiration of the Non-Competition Period.

 

IN WITNESS WHEREOF, the Executive and the Corporation have executed this
Employment Agreement as of the day and year first above written.

 

 

“Executive”

 

 

 

MARK MCDONALD

 

 

 

/Mark McDonald/

 

Mark McDonald

 

 

 

Metroplex Control Systems, Inc

 

 

 

 

 

By:

/Sam Youngblood/

 

Name:  Sam Youngblood

 

 

Title: CEO

 

--------------------------------------------------------------------------------